Citation Nr: 0532801	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to increased rating for vision loss left eye, 
currently evaluated as 20 percent disabling.

2.  Entitlement to increased rating for corneal reflex, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Caroline Tran, Intern



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the October 2004 substantive appeal, the veteran requested 
a hearing at the RO before a Veterans Law Judge (VLJ), 
formerly known as a Member of the Board.  This type of 
hearing often is referred to as a Travel Board hearing.  The 
veteran confirmed this request in November 2004.

As no such hearing has been scheduled in regards to the 
issues currently on appeal, a remand is in order.  See 38 
C.F.R. §§ 20.702, 20.704 (2005).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, in 
the order that the request was received, 
and notify him and his representative of 
the date, time, and location of the 
hearing.  If, for whatever reason, he 
decides that he no longer wants a Travel 
Board hearing, then this should be 
documented in the record.  Also, if he 
fails to report for the scheduled 
hearing, this also should be documented 
in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

